Citation Nr: 1333061	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  00-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Seesel, Counsel
INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  The appellant is the Veteran's surviving daughter. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 1998 and June 1999 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board initially considered the appeal in July 2001 and remanded the claim for further development.  

In February 2005, the Board issued a decision denying the Veterans' claim for service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an Order dated in December 2006, the Court vacated the Board's February 2005 decision and remanded the case to the Board.  Judgment was entered in January 2007.

The Court later received an application for an award of attorney's fees and expenses pursuant to the Equal Access to Justice Act (EAJA).  The attorney for the Veteran's daughter, the appellant in this case, informed the Court that the Veteran had died in January 2007, and in May 2007, the Court received a motion for substitution.  In particular, her counsel stated that she was the surviving child and the appropriate person for the purpose of pursuing the pending claim for an award of reasonable attorney's fees and expenses. 

The Court issued an order in March 2008 noting that the Veteran had died before mandate had been issued.  Thus, the Court exercised its discretion to revoke the March 2007 order and recall mandate.  The Court withdrew its judgment entered in January 2007, as well as the December 2006 decision vacating and remanding the February 2005 Board decision.  The Court's order denied the motion of the Veteran's daughter to substitute herself in place of the Veteran for the purpose of pursuing an award under EAJA; vacated the February 2005 Board decision with respect to the matter appealed to the Court; and, dismissed the appeal and EAJA application for lack of jurisdiction. 

The appellant then appealed the March 2008 Court decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which in turn, issued a decision in September 2009 reversing and remanding the matter.  Mandate was issued in November 2009.  In its decision, the Federal Circuit noted that the appellant was seeking substitution in the Veteran's claim in order to pursue an accrued benefits claim and an EAJA application for attorney's fees, but left it for the Court to determine on remand whether the appellant's filings at the Court in 2007 were sufficient to preserve her rights and to determine whether she was a proper representative of the estate.

In December 2009, the Court received a supplemental EAJA application.  The appellant also filed a renewed motion to substitute as a party in the appeal asserting that she is eligible to pursue an accrued benefits claim and an EAJA application.  In a March 2010 memorandum decision, the Court, in pertinent part, ordered that the appeal be reinstated; that the appellant's motion for substitution be granted; that the Court's December 2006 Order be reinstated; and, that the February 2005 Board decision be vacated and remanded for readjudication consistent with the December 2006 Court Order. 

The Board notes that the Court later issued a memorandum decision in May 2011 granting the EAJA application.  Therefore, that matter is not currently before the Board. 

In May 2011, the Board dismissed the Veteran's claim of entitlement to service connection for PTSD.  However, in June 2011, the Board vacated the its May 2011 decision dismissing the issue of entitlement to service connection for PTSD and remanded the issue of entitlement to accrued benefits, to include based on substitution, to the RO for further development. 

On remand, the RO continued the denial of entitlement to accrued benefits, to include service connection for PTSD.  The case was then returned to the Board for appellate review.
  
In December 2012, the Board broadened the issue under Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board denied service connection for PTSD for purposes of accrued benefits, but remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD on an accrued basis.  The RO/AMC completed the requested development and has returned the claim to the Board for adjudication.

Unfortunately, a review of the record reflects another remand is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  

A January 2012 letter addressed to the appellant indicated that the prior decision to award accrued benefits was confirmed.  This letter indicated that the appellant was previously issued $78,325.39 on September 30, 2011, and this amount represented "all accrued benefits due the Veteran at the time of his death." However, that letter did not specify what accrued benefit had been granted in this case.

The rating decision granting accrued benefits is not currently associated with the claims file.  However, a review of the claims file reflects that the only pending claim was the one for service connection for an acquired psychiatric disorder other than PTSD.  

In April 2013, the Board requested that the RO send a copy of the rating decision granting accrued benefits as well as any temporary files that may have been created.  This request was made so that the Board could review these documents and determine if the RO granted the claim on appeal or granted a separate, unrelated accrued claim.  However, the RO did not respond.  As the rating decision that granted accrued benefits may have rendered the claim on appeal moot, the Board is unable to proceed with a decision at the present time. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate a copy of any rating decision granting accrued benefits in the amount of $78,325.39, and any temporary files or other relevant documents relied upon to make this decision with the claims file.  

2.  If the grant of accrued benefits was for a claim other than the claim service connection for an acquired psychiatric disorder other than PTSD, the RO/AMC shall then take any additional development action that it deems proper with respect to the claims.  The case should then be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the claimant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


